DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique (US 20090130719) in view of Yu (US 20080159915).
	With respect to claim 9, Handique discloses a biological sample processing system comprising at least one sample processing module (Figure 11:994) and a support structure (Figure 11:992).  The sample processing module comprises a nucleic acid amplification device configured to perform a nucleic acid assay without the aid of another module in the system.  The nucleic acid amplification device is a microfluidic cassette (Figure 14:200) that is held by a mount (Figure 14:110) configured to allow the cassette to be detachable from the support structure.  This is described in paragraphs [0145], [0146] and [0154]-[0165].  The nucleic acid amplification device additionally includes at least one heater (see Fig. 22A) and a window that permits optical detection.  This is described in at least paragraphs [0075] and [0087].  The sample processing module is configured to be in electrical communication with a controller (Figure 11:980) programmed to provide one or more instructions to and from the module to evaluate indicators of sample or system performance.  Handique, however, does not appear to show that the processing system is configured to operate more than one sample processing module, such a plurality of sample processing modules are mounted on the support.  
	Yu discloses a biological sample processing system comprising a plurality of sample processing modules (Figure 6B:634, 636, 638) and a support structure (Figure 1:100) having a plurality of drawers (Figure 1:108) that each accommodate at least one sample processing module.  This is described in at least paragraphs [0027]-[0031], [0077], [0078, [0092] and [0096].  A controller (Figure 6B:632) is programmed to provide 
	At the time of the invention, it would have been obvious to modify the Handique support structure so that it is configured to hold a plurality of sample processing modules that each perform a nucleic acid assay without the aid of other modules in the system.  Yu shows how a plurality of sample processing cassettes can be operated in parallel and independently from each other in order to efficiently process multiple samples.  Yu states in at least paragraph [0005] that this is an improvement over prior art systems that have “several disadvantages, including contamination, and inability to perform parallel processing or asynchronous processing” which “require(s) a significant amount of time to process multiple samples”.  Yu teaches that this multiplexing arrangement is suitable for automation using a controller configured to evaluate the operation of each of the many sample processing modules over time.



	With respect to claim 11, Handique and Yu disclose the combination described above.  Handique additionally states that all system modules and controllers are enclosed within a housing (see Figs. 12A and 12B).  Handique additionally states in at least paragraphs [0298] and [0299] that the housing is equipped with a touchscreen.  Similarly, Yu states in paragraph [0078] that a touchscreen (Figure 5:512) is in communication with a controller to enter commands.

	With respect to clams 12, 13, 18, 19, 24 and 25, Handique and Yu disclose the combination as described above.  Handique further shows that he sample processing module includes a cartridge receiving location (see, for example, Fig. 11).  Yu additionally shows how a single sample processing module is configured to receive a plurality of cartridges (see, for example, Figs. 1 and 2).

	With respect to claims 14-17, 20-23 and 26-28, Handique and Yu disclose the combination as described above.  Handique expressly discusses using PCR reagents and a temperature cycling heater.  Loop-mediated isothermal amplification under isothermal conditions is also well-recognized in the art as an alternative strategy for amplification.

Double Patenting
Claims 20-23 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 14-17. 
 It is believed that claims 20-23 should be dependent on claims 9 and 18.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,632,102. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,632,102 include similar limtations drawn to a biolgocial sample processing system comprising a plurality of interchangeable modules, wherein the modules are mounted on a support structure.  The claims of U.S. 

Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive.
Applicant primarily argues that Handique does not disclose a processing system configured to operate more than one sample processing module.  However, the Yu reference has been cited for showing this limitation.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant additionally argues that Yu does not teach a plurality of sample processing modules, but rather teaches a plurality of sample vessels.  However, Yu shows a plurality of sample processing modules 634, 636, 638 in Fig. 6B.  A single module 508 is depicted in Fig. 5.  From Fig. 5, it is evident that each module 508 includes a plurality of drawers 516, 518 for accepting a plurality of cassettes (Figure 3:300) configured to perform an assay.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A BOWERS/Primary Examiner, Art Unit 1799